DETAILED ACTION
Status of Application
Claims 1-24 have been examined in this application. Claims 17 and 21 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 8/25/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Drawings
The drawings fil 8/25/2022 are acceptable.
Response to Arguments
Applicant's arguments filed 8/25/2022 with respect to the 112 rejections have been fully considered and are persuasive. 
Applicant's arguments filed 8/25/2022 with respect to the 103 rejections have been fully considered but they are not persuasive. 
On p. 10 of Arguments, Applicant argues in response to the rejections of Claims 17 and 21. Applicant argues that Morinaga does not disclose “a controller configured to, in response to determining that a swing speed is below a speed threshold, limit an amount of swing torque based on the inclination amount of the shovel, wherein when the inclination amount is less than a first value, the swing torque is limited to a first range, and wherein when the inclination amount is greater than or equal to the first value and less than a second value, the swing torque is limited to a second range.” Applicant points to [0082] of Morinaga in support of the argument. Paragraphs [0081-0082] in Morinaga disclose that S33 and S34 control the gain and set the gain to particular levels, the gain allowing a change in braking torque applied (“a larger torque”). Paragraph [0085] goes on to disclose that the gain set is a function of the gradient of the slant; therefore, S32 and S34 are a function of the speed and the gradient and the output of the functions is a change in gain which results directly into a change in amount of allowable torque. With respect to Applicant’s arguments on p. 10 drawn to Morinaga failing to disclose a swing torque limited to a particular range: setting gain based on a variety of inclinations as recited in [0085] reads on the aforementioned. See also explanation in mapping.	On p. 12 of Arguments, Applicant argues in response to the rejection of Claim 1. Applicant argues that Choi does not disclose a predicted swing acceleration of a dipper and that the previous “Office action does not explain or support its assertion that comparing a torque compensation value to torque value is the same as, "determining, by the at least one processor, a difference between the predicted swing acceleration and the actual swing acceleration.” In the rejection of Claim 22 in the Non-Final Rejection filed 5/25/2022, Choi is shown to teach the mathematical relationship between torque, acceleration and inertia. The relationship between these three variables is old and well-known and, more importantly, disclosed in Choi (Fig. 3, [0051-0052]). Choi clearly establishes the relationship between the variables and that all variables are used in the invention of Choi. While the rejections of Claims 1 and 9 could have been more clearly written to recite the aspects of Choi clearly mapped in Claim 22, the rationale and grounds for rejection in Claims 1 and 9 are would not change. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morinaga (US 2007/0229007 A1).
As per Claim 21, Morinaga discloses a method of compensating swing of a dipper of a shovel, the method comprising: 	determining, by at least one processor, whether a swing motor has a swing speed below a speed threshold ([0081] Fig. 11, S32); 	determining, by the at least one processor, an inclination amount of the shovel (Gradient output means 180 affects gain. See also [0077-0078]); and 	in response to determining that the swing speed is below the speed threshold, limiting an amount of swing torque based on the inclination amount of the shovel ([0081]; Fig. 11, S33), wherein when the inclination amount is less than a first value, the swing torque is limited to a first range, wherein when the inclination amount is greater than or equal to the first value and less than a second value, the swing torque is limited to a second range ([0085] the speed gain is dependent on the gradient. The speed gain allows for a larger or smaller torque – [0082] – therefore, when the gain selected is based on a smaller inclination amount relative to another inclination amount, the swing torque is limited to the amount of torque allowed by the selected gain).
Regarding Claim(s) 17: all limitations as recited have been analyzed with respect to Claim(s) 21 and 8, respectively. Claim(s) 17 pertain(s) to an apparatus corresponding to the method of Claim(s) 21. Claim(s) 17 do/does not teach or define any new limitations beyond Claim(s) 21, therefore is/are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2013/0311054 A1) in view of Morinaga (US 2007/0229007 A1).

As per Claim 1, Choi discloses a method of compensating swing of a dipper of a shovel, the method comprising: 	calculating, by at least one processor, a predicted torque of the dipper based on a dipper payload ([0048]); 	determining, by the at least one processor, an actual swing inertia of the dipper ([0048]); 	determining, by the at least one processor, a difference between the predicted swing torque and the actual swing inertia ([0048]);	in response to the difference, controlling a swing motor to compensate swing of the dipper ([0048]).		Choi  does not disclose, controlling the swing motor in response to a control value being greater than a threshold amount.	However, Morinaga teaches the technique of controlling a swing motor based on a predicted speed value being greater than a threshold amount ([0047]; i.e. the technique of comparing a control value to a threshold amount and controlling based on the control value being greater than the threshold amount).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to provide the aforementioned limitations taught by Morinaga with the motivation of reliably stopping the rotary body ([0046]) and reliably maintaining a rotary body while rotating control is performed ([0006]).
As per Claim 2, Choi does not disclose the method of Claim 1, further comprising: 	determining whether the swing motor has a swing speed below a speed threshold; 	determining an inclination amount of the shovel; and 	in response to determining that the swing speed is below the speed threshold, limiting the amount of swing torque based on the inclination amount of the shovel.	However, Morinaga teaches:	determining whether the swing motor has a swing speed below a speed threshold ([0081] Fig. 11, S32); 	determining an inclination amount of the shovel (Gradient output means 180 affects gain); and 	in response to determining that the swing speed is below the speed threshold, limiting the amount of swing torque based on the inclination amount of the shovel ([0081]; Fig. 11, S33).	The motivation to combine Morinaga with Choi was provided in the rejection of Claim 1.
As per Claim 3, Choi does not disclose the method of Claim 1, further comprising 	determining, by the at least one processor, a direction of compensation opposite a current swing direction of the dipper, 	wherein controlling the swing motor to compensate swing of the dipper includes applying, by the at least one processor, swing torque in the direction of compensation opposite the current swing direction of the dipper.	However, Morinaga teaches the aforementioned limitation ([0044-0045]. It is obvious in Morinaga that a direction of applying the braking torque must be known/determined because a braking torque in the direction of travel would not be braking torque. Therefore, with the motivation of applying braking torque to brake, the direction in which to apply the torque would be necessary).	The motivation to combine Morinaga with Choi was provided in the rejection of Claim 1.

As per Claim 4, Choi discloses the method of Claim 1, wherein controlling the swing motor to compensate swing of the dipper includes increasing a torque limit of the swing motor ([0050]).

As per Claim 5, Choi does not disclose the method of Claim 4, wherein controlling the swing motor to compensate swing of the dipper further includes, after a predetermined amount of time, ceasing control of the swing motor to compensate swing of the dipper.	However, Morinaga teaches the aforementioned limitation ([0087-0089]).	The motivation to combine Morinaga with Choi was provided in the rejection of Claim 1 ([0086] states that the embodiment of Figs. 12 and 13 are another means by which to achieve the object of the invention).

As per Claim 6, Choi discloses the method of Claim 1, wherein the calculating, by at least one processor, the predicted swing acceleration of the dipper is based on a swing torque reference, a dipper payload, and a dipper position. ([0023] predicted torque value derived from sensed speed value; [0040] discloses a position, the feedback swing motor speed/torque is based/affected by payload because the payload of the bucket will increase inertia acting against motor).
Regarding Claim(s) 9-14: all limitations as recited have been analyzed with respect to Claim(s) 1-6, respectively. Claim(s) 9-14 pertain(s) to an apparatus corresponding to the method of Claim(s) 1-6. Claim(s) 9-14 do/does not teach or define any new limitations beyond Claim(s) 1-6, therefore is/are rejected under the same rationale.
	
Claims 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2013/0311054 A1) in view of Morinaga (US 2007/0229007 A1) further in view of Rocke (US 5,968,103).
As per Claim 7, Choi discloses the method of Claim 1, wherein the calculating, by at least one processor, the predicted swing acceleration of the dipper is based on a swing torque reference received from a user input ([0046]).	 Choi does not disclose also using a dipper load status as either full or empty.	However, Rocke teaches the known technique of using the full status of a bucket to determine control commands.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to provide the aforementioned limitations taught by Rocke with the motivation of more effectively capturing material (1:54-56).

As per Claim 8, Choi does not disclose the method of Claim 1, further comprising: 	after swinging the dipper, determining that the shovel is in a dig state; and 	in response to determining that the shovel is in a dig state, limiting a maximum available swing torque for the swing motor until a crowd of the shovel is retracted at least a predetermined amount.	However, Rocke teaches the technique of limiting a maximum control command until a crowd factor exceeds a certain value (7:53-67).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to provide the aforementioned limitations taught by Rocke with the motivation of more effectively capturing material (1:54-56).
Regarding Claim(s) 15 and 16: all limitations as recited have been analyzed with respect to Claim(s) 7 and 8, respectively. Claim(s) 15 and 16 pertain(s) to an apparatus corresponding to the method of Claim(s) 7 and 8. Claim(s) 15 and 16 do/does not teach or define any new limitations beyond Claim(s) 7 and 8, therefore is/are rejected under the same rationale.
Claims 18-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga (US 2007/0229007 A1) in view of Choi (US 2013/0311054 A1).
As per Claim 22, Morinaga discloses 	the technique of controlling a swing motor based on a predicted speed value being greater than a threshold amount ([0047]; i.e. the technique of comparing a control value to a threshold amount and controlling based on the control value being greater than the threshold amount).	Morinaga does not disclose the method of Claim 21, further comprising: 	calculating, by the at least one processor, a predicted swing acceleration of the dipper based on a dipper payload; 	determining, by the at least one processor, an actual swing acceleration of the dipper; 	determining, by the at least one processor, a difference between the predicted swing acceleration and the actual swing acceleration; and 	in response to the difference being greater than a threshold amount, controlling a swing motor to compensate swing of the dipper.	However, Choi teaches the aforementioned limitations:	calculating, by the at least one processor, a predicted swing torque of the dipper based on a dipper payload ([0048]); 	determining, by the at least one processor, an actual swing inertia of the dipper based on an output from a swing motor sensor ([0048]); 	determining, by the at least one processor, a difference between the predicted swing torque and the actual swing inertia ([0048]); and 	in response to the difference, control the swing motor to compensate swing of the dipper ([0048]).	Moreover, Choi teaches the mathematical relationship between torque, acceleration, and inertia ([0058]) such that all the value may be converted to the others given that they system is capable of determining all the values. Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to pick one of acceleration, torque or inertia to be determined and compared since there are a finite number of identified, predictable potential variables and one of ordinary skill in the art could have perused the known potential salutation with a reasonable expectation of success.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morinaga to provide the aforementioned limitations taught by Choi with the motivation of reducing the deterioration of the machine ([0011]).
As per Claim 23, Morinaga discloses he method of Claim 22, further comprising: 	determining, by the at least one processor, a direction of compensation opposite a current swing direction of the dipper, and, to control the swing motor to compensate swing of the dipper, applying swing torque in the direction of compensation opposite the current swing direction of the dipper ([0044-0045]. It is obvious in Morinaga that a direction of applying the braking torque must be known/determined because a braking torque in the direction of travel would not be braking torque. Therefore, with the motivation of applying the braking torque to brake, the direction in which to apply the torque would be necessary).

As per Claim 24, Morinaga discloses the method of Claim 22, wherein controlling the swing motor to compensate swing of the dipper includes increasing a torque limit of the swing motor.		However, Choi teaches the aforementioned limitation ([0050]).	The motivation to combine Morinaga with Choi was provided in the rejection of Claim 17.
Regarding Claim(s) 18-20: all limitations as recited have been analyzed with respect to Claim(s) 22-24, respectively. Claim(s) 18-20 pertain(s) to an apparatus corresponding to the method of Claim(s) 22-24. Claim(s) 18-20 do/does not teach or define any new limitations beyond Claim(s) 22-24, therefore is/are rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619